Name: Commission Regulation (EEC) No 2393/87 of 6 August 1987 introducing a countervailing charge on fresh lemons originating in Uruguay
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/36 Official Journal of the European Communities 7. 8 . 87 COMMISSION REGULATION (EEC) No 2393/87 of 6 August 1987 introducing a countervailing charge on fresh lemons originating in Uruguay THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2073/87 (3), amended by Regulation (EEC) No 2251 /87 (4), introduced a countervailing charge on fresh lemons originating in Uruguay ; Whereas for fresh lemons originating in Uruguay there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of fresh lemons originating in Uruguay can be abolished, HAS ADOPTED THIS REGULATION : ' Article 1 Regulation (EEC) No 2073/87 is hereby repealed. Article 2 This Regulation shall enter into force on 7 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 209, 31 . 7 . 1987, p. 4 . O OJ No L 194, 15 . 7 . 1987, p. 22. (4) OJ No L 207, 29 . 7 . 1987, p. 29 .